     Case 5:18-cv-03783-HSP Document 84 Filed 02/26/21 Page 1 of 1




                 IN THE UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF PENNSYLVANIA

__________________________________________
                                          :
EDELMIRO PEREZ-GARCIA, JR.,               :                 CIVIL ACTION
                              Plaintiff,  :
                                          :
      v.                                  :                 NO. 18-3783
                                          :
STATE FARM MUTUAL AUTOMOBILE              :
INSURANCE COMPANY,                        :
                              Defendant.  :
__________________________________________:

                             JUDGMENT AND ORDER

       AND NOW, this 26th day of February, 2021, following a bench trial on

February 22, 2021, and for the reasons stated in the Court’s Memorandum filed with this

Judgment and Order, it is hereby ORDERED that:

       1.     Judgment is entered in favor of Edelmiro Perez-Garcia, Jr. and against

State Farm Mutual Automobile Insurance Company (“State Farm”) in the total amount of

Thirty-One Thousand and Two Dollars ($31,002), which total is reached by adding:

              a.      $10,002 for lost wages after a credit for the $5,000 paid by first
                      party benefits; and

              b.      $21,000 for pain-and-suffering and loss of life’s pleasures after a
                      credit for $42,000 previously received by Mr. Perez-Garcia from
                      his underinsured benefits in his State Farm automobile insurance
                      policy ($27,000) and the third party’s policy liability limits
                      ($15,000).

       2.     The Clerk of Court is directed to close this case.

                                             BY THE COURT:


                                             __/s/ Henry S. Perkin____________
                                             HENRY S. PERKIN
                                             United States Magistrate Judge
